     Case 3:19-cv-02217-BAS-MDD Document 70 Filed 03/22/21 PageID.1328 Page 1 of 3



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10    DAVID HASTINGS,                            Case No.: 19cv2217-BAS-MDD
11                                  Plaintiff,
                                                 ORDER GRANTING IN PART EX
12    v.                                         PARTE MOTION TO AMEND THE
                                                 SCHEDULING ORDER
13    FORD MOTOR COMPANY and
      FORD OF CHULA VISTA,
14                                               [ECF No. 60]
                                Defendants.
15
16
17          On March 12, 2021, Plaintiff moved, ex parte, to continue all deadlines
18    in the Court’s Scheduling Order by 90 days. (ECF No. 60-1). Defendants
19    filed a declaration of counsel in which they do “not object to the 30(b)(6)
20    deposition, Plaintiff’s deposition . . . , or the vehicle inspection” being
21    continued to a date after April 1, 2021. (ECF No. 68 at 5).
22          District courts have broad discretion to supervise the pre-trial phase of
23    litigation and to “manage the discovery process to facilitate prompt and
24    efficient resolution of the lawsuit.” Crawford-El v. Britton, 523 U.S. 574, 599
25    (1988). Scheduling orders are issued pursuant to Federal Rule of Civil
26    Procedure 16(b) to limit the time to join parties, amend the pleadings,
27    complete discovery and file motions. Fed. R. Civ. P. 16(b)(1)-(3). Once in

                                                 1
                                                                          19cv2217-BAS-MDD
     Case 3:19-cv-02217-BAS-MDD Document 70 Filed 03/22/21 PageID.1329 Page 2 of 3



1     place, “[a] schedule may be modified only for good cause and with the judge’s
2     consent.” Fed. R. Civ. P. 16(b)(4).
3           The “good cause” requirement of Rule 16 primarily considers the
4     diligence of the party seeking the amendment. Johnson v. Mammoth
5     Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). A party demonstrates
6     good cause for the modification of a scheduling order by showing that, even
7     with the exercise of due diligence, he or she was unable to meet the deadlines
8     set forth in the order. See Zivkovic v. So. Cal. Edison Co., 32 F.3d 1080,
9     1087-88 (9th Cir. 2002). Under Ninth Circuit precedent, “a client is
10    ordinarily chargeable with his [prior] counsel’s negligent acts.” Community
11    Dental Servs. v. Tani, 282 F.3d 1164, 1168 (9th Cir. 2002).
12          In support of his motion, Plaintiff contends good cause exists because
13    counsel “inadvertently missed” various deadlines and because Plaintiff has
14    “generally been diligent in discovery.” (ECF No. 60-1 at 3, 6). Plaintiff
15    explains that “the attorney at Plaintiff’s counsel firm . . . who had been
16    responsible for tracking and calendaring the deadlines in this matter, left the
17    firm but neglected to advise [the firm] that the expert deadlines were coming
18    due and/or had been missed.” (Id. at 4). Moreover, “the attorney who had
19    been assuming some of [former counsel’s] duties as to fact discovery . . . did
20    not realize that the expert deadlines had been missed as well.” (Id.).
21    Counsel’s negligence in case management is not good cause to amend the
22    scheduling order. Nevertheless, Defendants do not object to extending the
23    discovery deadline beyond April 1, 2021 for the sole purpose of taking a
24    30(b)(6) deposition of Defendant’s corporate representative, Plaintiff’s
25    deposition, and the vehicle inspection. (ECF No. 68 at 5).
26          Accordingly, the Court GRANTS IN PART, Plaintiff’s ex parte motion
27    and extends the discovery completion date to April 18, 2021 for the sole

                                              2
                                                                       19cv2217-BAS-MDD
     Case 3:19-cv-02217-BAS-MDD Document 70 Filed 03/22/21 PageID.1330 Page 3 of 3



1     purpose of taking a 30(b)(6) deposition of Defendant’s corporate
2     representative, Plaintiff’s deposition, and the vehicle inspection. All other
3     dates and guidelines remain as previously set. (See ECF No. 49).
4           IT IS SO ORDERED.
5     Dated: March 22, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             3
                                                                       19cv2217-BAS-MDD
